Judgment and order reversed on the law and a new trial granted, with costs to the appellants to abide the event on the ground that prejudicial errors occurred: 1. In the refusal to charge the final request of defendant. (New York Life Insurance Company v. Casey, 178 N. Y. 381.) (See Germania Life Insurance Company v. Casey, 98 App. Div. 88; affd., 184 N. Y. 554.) 2. In the refusal to leave to the jury the question of the sufficiency of the notice of dishonor. (Latham v. Sheff, 193 App. Div. 576; Union Bank v. Deshel, 139 id. 217.) (See Cuming v. Roderick, 28 id. 253; affd., 167 N. Y. 571.) All concur. Present — Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ.